Exhibit 10.6

 

BURLINGTON NORTHERN SANTA FE CORPORATION

SENIOR MANAGEMENT STOCK DEFERRAL PLAN

 

As Amended Effective January 1, 2005 and November 19, 2001

Originally Effective December 8, 1997

 

 



--------------------------------------------------------------------------------

BURLINGTON NORTHERN SANTA FE CORPORATION

SENIOR MANAGEMENT STOCK DEFERRAL PLAN

 

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Section 1    Purpose    1 Section 2    Eligible Employees    1 Section 3   
Deferral Election    1 Section 4    Special Rules for Exercise of Options    2
Section 5    Withholding    2 Section 6    Deferred Accounts    3 Section 7   
Dividends    3 Section 8    Vesting in Share Units    3 Section 9   
Distribution of Account    4 Section 10    Distribution Elections    4 Section
11    Distributions While Employed    4 Section 12    Distributions after
Termination    4 Section 13    Changes to Distribution Elections    5 Section 14
   Hardship Withdrawals    5 Section 15    Change in Control Distributions    5
Section 16    Designation of Beneficiary    5 Section 17    Statement of
Deferred Accounts    6 Section 18    Election Forms    6 Section 19   
Restrictions on Share Units    6 Section 20    Rights to Shares    6 Section 21
   Plan Not Contract of Employment    6 Section 22    Successors and Assigns   
6 Section 23    Administration    6 Section 24    Amendment    7

 

 



--------------------------------------------------------------------------------

Burlington Northern Santa Fe Corporation

Senior Management Stock Deferral Plan

 

The following sets forth the rules that apply to the Burlington Northern Santa
Fe Corporation Senior Management Stock Deferral Plan (the “Plan”):

 

1. Purpose. The purpose of the Plan is to permit eligible employees of
Burlington Northern Santa Fe Corporation and its principal subsidiary, The
Burlington Northern and Santa Fe Railway Company (collectively, the “Company”)
to defer delivery of common stock (“Stock”) of Burlington Northern Santa Fe
Corporation otherwise distributable to Eligible Employees (as defined below),
and thereby to allow the employees to defer a portion of their Stock income on a
pre-tax basis. The “Effective Date” of the Plan is December 1, 1996. The “Plan
Year” is the calendar year.

 

2. Eligible Employees. Participation in the Plan shall be limited to “Eligible
Employees.” The determination of the persons selected as “Eligible Employees”
shall be made by the Committee (as described below), and shall be limited to a
select group of management or highly compensated employees. Beginning as of the
Effective Date (as described below), and until revised by the Committee, the
“Eligible Employees” shall consist of each of those Senior Management employees
of the Company who: (i) is at salary band 34 or higher; and (ii) has a total
base salary plus target bonus of at least $100,000. An Eligible Employee who
defers the delivery of Stock in accordance with the Plan shall thereby become a
“Participant” in the Plan.

 

3. Deferral Election. An employee may elect to defer the delivery of Stock
otherwise distributable to him or her under the Burlington Northern Santa Fe
1996 Stock Incentive Plan and any other stock-based compensation plan of the
Company, as well as any other predecessor plans and successor plans (the “Stock
Plans”) pursuant to (a) stock options (“Options”); and (b) restricted stock,
including matching stock with respect to such restricted stock (collectively,
“Restricted Stock”). Such deferral shall be made by filing a “Deferral Election”
with the Company in accordance with the Plan, subject to the following:

 

(a) A Deferral Election shall be effective only if the employee satisfies the
requirements for an Eligible Employee at the time the Stock would have been
delivered in the absence of the Deferral Election.

 

(b) A Participant’s Deferral Election with respect to Restricted Stock or
Options shall identify the shares to be covered by the election, and may apply
to all or any portion of the shares of such stock, provided that if the
Participant elects deferral of an award of Restricted Stock or Options worth
$20,000 or less, the entire stock award shall be subject to the Deferral
Election. The election with respect to Restricted Stock must be made prior to
the date of grant of the Restricted Stock (or such earlier date established by
the Committee), and will be irrevocable.

 

(c)

A Participant’s Deferral Election with respect to Options shall identify the
Options that are covered by the election, and may apply to any non-qualified
stock option that is outstanding on the date the Deferral Election is made;
provided that any Deferral Election shall apply to all (but not less than all)
of the shares subject to any outstanding non-qualified stock options granted to
the Participant on any grant date. The same deferral period shall apply to all
Options granted to a Participant on a single grant date,

 

1



--------------------------------------------------------------------------------

 

but, subject to the Plan, the Participant may elect different deferral periods
for Options granted on different grant dates. A Deferral Election may be made
with respect to the delivery of Option stock by an Eligible Employee at any time
the employee holds Options, except that no election may be made after the
Participant’s employment has terminated. The Deferral Election with respect to
any Option will be irrevocable.

 

(d) The Deferral Election with respect to any shares of Stock shall specify the
method of distribution of those shares at the end of the deferral period, as
elected by the Participant and subject to the terms of the Plan.

 

(e) A Deferral Election will be deemed to be filed with the Company on the date
it is received by the Director of Compensation.

 

(f) Notwithstanding any other provisions of this Plan, no deferrals may be made
into the Plan after December 31, 2004, and no Deferral Election may be made
after December 31, 2004.

 

4. Special Rules for Exercise of Options. The exercise of an Option subject to a
Deferral Election shall be subject to the following:

 

(a) The Deferral Election for any Option shall be effective for Option exercises
occurring on or after the six-month anniversary of the date of such election.
The Deferral Election shall remain in effect for the period specified in such
election but shall not be less than one year. The Deferral Election shall expire
upon the earlier of the date set forth in such election or the Option expiration
date.

 

(b) After the Deferral Election is filed for any Option but before it becomes
effective, the Option shall not be exercisable; provided, however, that the
Deferral Election shall be cancelled, and the Option shall become exercisable
(to the extent that it would have otherwise have been exercisable in the absence
of the Deferral Election) upon the occurrence, prior to the date the election
has become effective, of either a Change in Control or the Participant’s
termination of employment.

 

(c) Subject to the Plan, Options providing for deferred delivery of Option stock
may be exercised by delivery to the Secretary of the Company of a notice of
exercise specifying the number of shares to be purchased, and accompanied by
shares of Stock then owned by the Participant having value sufficient to satisfy
the exercise price (or, if permitted by the Company, by submitting a signed
statement to the Director of Compensation that the Participant then owns
sufficient shares). The Company shall require evidence or attestation that the
shares have been continuously owned by the Participant for not less than six
months prior to the exercise. For purposes of the foregoing requirement as to
continuous ownership of shares, (i) shares subject to deferred delivery are not
deemed owned until delivery occurs, and (ii) continuous ownership of the shares
shall be deemed interrupted by delivery for a prior option exercise (so that the
same shares may not be used to satisfy the purchase price of an Option more than
once in any six-month period). Shares which are delivered by the Participant to
satisfy the exercise price shall be returned to the Participant as soon as
practicable after delivery and exercise.

 

5. Withholding. Any tax withholding due at the time of crediting of Share Units
to a Participant’s Account, or at the time of vesting of such Share Units, shall
be payable by the

 

2



--------------------------------------------------------------------------------

Participant by check to the Company. The Participant may elect to have the
withholding obligation which arises upon distribution of the Deferral Account
satisfied by the Stock credited to the Participant’s Deferred Account (or that
would otherwise be credited to that account) sufficient to satisfy the
withholding obligation.

 

6. Deferred Accounts. The Company shall establish a Deferred Account (or more
than one Deferred Account, as described below) for each Participant. A separate
Deferred Account shall be established for each separate Restricted Stock award
that is subject to deferral, and for each exercise of an Option award that is
subject to deferral. Each Deferred Account for a Participant shall be subject to
the following adjustments:

 

(a) For each Restricted Stock award subject to deferral, the Participant’s
Deferred Account established for that award will be credited with the number of
Share Units equal to the number of shares of Stock that the Participant would
have received in the absence of the deferral, with such crediting occurring as
of the date the shares would have been distributed in the absence of the
deferral.

 

(b) For each Option award subject to deferral, the Participant’s Deferred
Account established for that award will be credited with the number of Share
Units equal to the net additional number of shares of Stock resulting from the
Option exercise that the Participant would have received in the absence of the
deferral, with such crediting occurring as of the date the shares would have
been distributed in the absence of the deferral.

 

(c) As of the date of any distribution of shares of Stock with respect to a
Participant’s Deferred Account under the Plan, the Share Units credited to a
Participant’s Deferred Account shall be reduced by the number of Shares
distributed to the Participant.

 

(d) The number of Share Units to be credited to a Participant’s Deferred Account
in accordance with paragraphs (a) and (b), and the number of Share Units in the
Deferred Account balance as of any date, shall be equitably adjusted by the
Company for any change in the outstanding shares of common stock of the Company
by reason of any stock dividend, split, spinoff, recapitalization or other
similar change, to the same extent such adjustments would be made under the
applicable Stock Plan with respect to shares of Stock, as necessary to preserve
the benefit of the Plan for the Participant and the Company.

 

7. Dividends. As of each dividend record date for Stock occurring on or after
the date any Share Units are credited to a Deferred Account of a Participant,
and prior to the date of distribution of shares of Stock with respect to those
Share Units (or, if applicable, the date of forfeiture of the Share Units), the
Participant shall receive a cash payment equal to the amount of the dividend
that would be payable with respect to the number of shares of Stock equal to the
number of Share Units credited to the Participant’s Deferred Account on the
dividend record date, with such payment made on the date of payment of the
applicable dividend.

 

8. Vesting in Share Units. The vesting provisions that would have been
applicable to the shares of Stock in the absence of a Deferral Election shall
apply to Share Units credited to the Participant’s Deferred Account as though
each Share Unit represented one share of Stock; provided that dividends shall be
fully vested, to the extent that such dividends are payable with respect to
Stock for record dates occurring on or after the date the Share Units are
credited to

 

3



--------------------------------------------------------------------------------

the Participant’s Deferred Account and prior to any forfeiture of Share Units,
and would have been vested if the Stock were not subject to a Deferral Election.

 

9. Distribution of Account. The Participant shall receive a distribution of
shares of Stock equal to the number of Share Units credited to each of his or
her Deferred Accounts (excluding Share Units that are not vested), in accordance
with the terms of the applicable Deferral Election and subject to the terms of
the Plan. Such shares may consist, either in whole or in part, of the Company’s
authorized and unissued Stock or shares of the Company’s authorized and issued
Stock reacquired by the Company and held in its treasury.

 

10. Distribution Elections. Subject to the provisions of the Plan, distributions
with respect to a Participant’s Deferred Accounts shall be made in accordance
with the election of the Participant. Except as otherwise provided in the Plan,
the Participant may make a different distribution election with respect to each
Deferred Account. Notwithstanding any other provisions of this Plan,
distribution elections must be made not later than December 31, 2004, and
distribution elections on file on December 31, 2004, shall be irrevocable as of
such date. In the absence of a distribution election, a Participant’s Deferred
Account shall be distributed in a lump sum within 60 days after termination of
employment.

 

11. Distributions While Employed. A Participant’s Deferral Election for any
Deferred Account may provide that all of a Deferred Account balance will be paid
while the Participant is employed by the Company or its subsidiaries; provided,
however, that the distribution during employment must be not less than three
years from the date on which the Deferral Account is established. Distributions
made to a Participant while employed will be made in a lump sum.

 

12. Distributions after Termination. Distributions with respect to a
Participant’s Deferred Account following the Participant’s termination of
employment shall be subject to the following:

 

(a) Retirement. A Participant’s Deferral Election for any Deferred Account may
provide that the Deferred Account balance will be paid after the Participant’s
Retirement, in a lump sum, or in annual payments over a period of from two
(2) to fifteen (15) years. If distributions are made under this paragraph (a),
all of the Participant’s Deferred Accounts shall be made in the same manner.
Distributions following Retirement will be made or commence not later than 60
days after the Participant’s date of Retirement. A Participant will be
considered to have terminated employment by reason of “Retirement” if the
Participant’s termination of employment occurs at the earlier of: (i) after the
Participant has attained age 55 and completed at least ten (10) years of
service; or (ii) after the Participant has attained age 65. Notwithstanding any
other provisions of this Plan, in the case of a Participant who is a “key
employee,” as defined in Section 416(i) of the Internal Revenue Code without
regard to paragraph (5) thereof, distributions with respect to a Participant’s
Deferred Account following the Participant’s separation from service shall be
paid or commence to be paid at the earlier of the date which is 6 months after
the date of separation from service or such date as may be permitted under
Section 409A of the Internal Revenue Code.

 

(b)

Termination before Retirement. A Participant’s Deferred Account balances will be
paid after the Participant’s termination of employment for reasons other than
Retirement or death in a lump sum. However, if the Participant’s employment is
terminated by his or her employer for reasons other than cause, the benefits may
be distributed in one, two or three annual installments, but only if the
Participant has elected this form of payment at least one year prior to
termination of employment. Payments under this paragraph (b)

 

4



--------------------------------------------------------------------------------

 

shall be made or commence within 60 days following the Participant’s termination
of employment. Notwithstanding any other provisions of this Plan, in the case of
a Participant who is a “key employee,” as defined in Section 416(i) of the
Internal Revenue Code without regard to paragraph (5) thereof, distributions
with respect to a Participant’s Deferred Account following the Participant’s
separation from service shall be paid or commence to be paid at the earlier of
the date which is 6 months after the date of separation from service or such
date as may be permitted under Section 409A of the Internal Revenue Code.

 

(c) Death. A Participant’s Deferred Account balances will be paid after the
Participant’s termination of employment by reason of death in a lump sum.

 

(d) Beneficiary. If a Participant dies after termination of employment, but
prior to receiving all of his or her benefits under the Plan, the Participant’s
beneficiary will continue to receive the benefits at the time they would have
been distributed to the Participant if the Participant had survived.

 

13. Changes to Distribution Elections. A Participant may revise his or her
election with respect to distribution of any Deferred Account in accordance with
the following:

 

(a) Subject to paragraphs (b) and (c) below, the Participant may revise the
election to provide for a later distribution date, but only if all of the
following requirements are satisfied: (i) the election is filed with the Company
at least one year prior to the date that such distribution would otherwise
commence under the original election for that Deferred Account; (ii) the
Participant has not previously revised the election for that Deferred Account to
delay the distribution date; and (iii) the revised distribution date is not
later than a date that would have been permitted if the date were selected as
part of the initial Deferral Election.

 

(b) The Participant may revise the election to provide for a different form of
distribution following the Participant’s date of Retirement, but only if the
election is filed with the Company at least one year prior to the Participant’s
date of Retirement.

 

(c) The Participant may revise the election to provide for a different form of
distribution following the Participant’s termination of employment on account of
the Participant’s death, if the election is filed with the Company prior to the
date of death.

 

14. Hardship Withdrawals. In the discretion of the Committee, upon a showing of
hardship, a Participant may receive a distribution with respect to Share Units
credited to his or her Deferred Accounts prior to the date otherwise scheduled
for distribution. Notwithstanding the previous provisions of this section, no
hardship withdrawals will be permitted after December 31, 2004.

 

15. Change in Control Distributions. All Deferral Elections shall be cancelled
upon the occurrence of a Change in Control, and delivery of the shares may not
be deferred to a date that is later than the date of a Change in Control. For
purposes of the Plan, the term “Change in Control” shall have the meaning set
forth in the Burlington Northern Santa Fe 1996 Stock Incentive Plan, as it may
be amended from time to time.

 

16. Designation of Beneficiary. Each Participant from time to time, by signing a
form furnished by the Committee, may designate any legal or natural person or
persons (who may be

 

5



--------------------------------------------------------------------------------

designated contingently or successively) to whom his or her benefits under the
Plan are to be paid if the Participant dies before receiving all of his or her
benefits. A beneficiary designation form will be effective only when the signed
form is filed with the Company while the Participant is alive and will cancel
all beneficiary designation forms filed earlier. If a deceased Participant
failed to designate a beneficiary as provided above, or if the designated
beneficiary of a deceased Participant dies before the Participant or before
complete payment of the Participant’s benefits, the benefits shall be paid to
the legal representative or representatives of the estate of the last to die of
the Participant and designated beneficiary.

 

17. Statement of Deferred Accounts . As soon as practicable after the end of
each Plan Year, the Company shall provide each Participant with a statement of
the transactions in each of his or her Deferred Accounts during that year and
his or her Deferred Account balances as of the end of the year.

 

18. Election Forms. Participant election forms made under the Plan shall be in
such form as may be established by the Committee. The Committee may establish
additional rules applicable to such elections as may be set forth in the
election forms.

 

19. Restrictions on Share Units. Until distribution, Share Units may not be
sold, assigned transferred, pledged or otherwise encumbered, and the Participant
shall not be treated as a stockholder with respect to Share Units.

 

20. Rights to Shares. Neither the Participant nor any other person shall, by
reason of the Plan, acquire any right in or title to any assets, funds or
property of the Company whatsoever prior to the date shares of Stock are
distributed. The Participant shall have only a contractual right to the shares
and cash distributable under the Plan, unsecured by any assets of the Company or
any subsidiary.

 

21. Plan Not Contract of Employment. The Plan does not constitute a contract of
employment, and does not give the Participant the right to be retained in the
employ of the Company.

 

22. Successors and Assigns. The Plan shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.

 

23. Administration. The authority to manage and control the operation and
administration of the Plan shall be vested in the BNSF Employee Benefits
Committee (the “Committee”). The Committee is authorized to make appropriate
modifications of the Stock award agreements (including Stock Option and
Restricted Stock agreements) to reflect deferral elections under the Plan.
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to interpret the Plan, to establish, amend, and rescind any rules and
regulations relating to the Plan, to determine the terms and provisions of any
agreements made pursuant to the Plan, and to make all other determinations that
may be necessary or advisable for the administration of the Plan. Any
interpretation of the Plan by the Committee and any decision made by it under
the Plan is final and binding on all persons. Except to the extent prohibited by
applicable law or the rules of any stock exchange, the Committee may allocate
all or any portion of its responsibilities and powers to any one or more of its
members and, except as otherwise provided by the Committee from time to time,
the Committee delegates its responsibilities to the

 

6



--------------------------------------------------------------------------------

Human Resources Department. Any such allocation or delegation may be revoked by
the Committee at any time.

 

24. Amendment. The Plan may be amended from time to time by the Chief Executive
Officer of the Company, and additional rules may be established by the Chief
Executive Officer of the Company, except that amendments of the rules relating
to distributions of the Chief Executive Officer’s benefits may be amended by the
Chief Executive Officer only with the approval of the Committee.

 

The Burlington Northern Santa Fe Corporation Senior Management Stock Deferral
Plan is hereby adopted, effective January 1, 1997 by Burlington Northern Santa
Fe Corporation.

 

 

7